Citation Nr: 0123774	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  89-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 24, 
1988, for a 100 percent disability rating for a delusional 
disorder, persecutory type (formerly diagnosed as 
schizophrenia).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1971 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  In March 1998, the Board 
entered a decision which determined that the evidence of 
record favored an effective date earlier than February 12, 
1990, namely, August 24, 1998, for a 100 percent disability 
rating for a delusional disorder, persecutory type (formerly 
diagnosed as schizophrenia).  The appellant subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2001 Order, the Court, pursuant 
to the Appellee's (VA Office of General Counsel) Motion for 
Remand, vacated and remanded to the Board that portion of the 
March 1998 Board decision which denied entitlement to an 
effective date prior to August 1988 for the assignment of an 
increased rating for delusional disorder. 

The appellant has claimed, in substance, that new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals (primarily of 
an organic nature) of Stelazine that was prescribed for his 
service-connected delusional disorder, persecutory type, at 
the time it was diagnosed as schizophrenia.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Board granted an increased rating of 50 percent for 
the appellant's service-connected schizophrenia by appellate 
decision, dated June 8, 1988; the RO later assigned an 
effective date of December 11, 1985.  

2.  In an October 1994 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
delusional disorder, persecutory type (formerly diagnosed as 
schizophrenia) from 50 percent to 100 percent disabling, 
effective from February 12, 1990.  

3.  In a March 1998 decision, the Board granted an earlier 
effective date of August 24, 1988, for a 100 percent 
disability rating for the appellant's service-connected 
delusional disorder, persecutory type (formerly diagnosed as 
schizophrenia).

4.  The record does not show that the appellant filed a claim 
for an increased rating for his service-connected delusional 
disorder, persecutory type (formerly diagnosed as 
schizophrenia) in the period of time from June 9, 1988 to 
August 23, 1988, or within one year from that period of time, 
other than his correspondence received by the RO on August 
24, 1988. 


CONCLUSION OF LAW

The requirements for an effective date earlier than August 
24, 1988, for the assignment of a 100 percent disability 
rating for service-connected delusional disorder, persecutory 
type (formerly diagnosed as schizophrenia), are not met.  
38 U.S.C.A. §§ 1155, 5103A (West Supp. 2001); 38 C.F.R. 
§ 3.400(o)(2) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Pursuant to the original claim, service connection was 
granted for chronic paranoid schizophrenia effective from 
September 2, 1975.  The disability was rated as 100 percent 
disabling until April 1, 1978, when it was reduced to 70 
percent in a January 1978 rating action.  At that time, the 
RO indicated that VA examinations in December 1976 and 
December 1977 had shown continued improvement in the 
appellant's psychiatric disability.  He was appropriately 
advised of the January 1978 decision and did not appeal.

By rating decision in April 1980, the disability rating was 
reduced again, to 30 percent, effective July 1, 1980.  This 
reduction was based on the findings on a VA rating 
examination in February 1980 showing, in part, that the 
appellant had been employed since December 1978, first in 
electronics and then in sales, and did not have any psychotic 
symptomatology of delusions, hallucinations, memory 
impairment, or disorientation to time, person or place.

In a decision, dated June 8, 1988, the Board concluded that 
entitlement to a rating of 50 percent for schizophrenic 
disorder, paranoid type, was established.  At that time, the 
Board determined that the appellant's chronic, paranoid-type 
schizophrenic disorder was manifested by delusional and 
bizarre thinking with persecutory and grandiose ideas, and a 
limited social life, which symptoms were more nearly 
productive of a considerable impairment of social and 
industrial adaptability.  Thus, as per the Board's June 1988 
decision, in a July 1988 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
schizophrenia from 30 percent to 50 percent disabling, 
effective from December 11, 1985.  

On August 24, 1988, the RO received a correspondence from the 
appellant.  At that time, he requested that his service-
connected schizophrenia be reevaluated for a higher rating.  
In an October 1991 rating action, the RO denied an increased 
rating beyond the 50 percent rating then in effect, and a 
total compensation rating based on individual 
unemployability.  Pursuant to the appellant's timely appeal 
and submission of additional evidence, in an October 1994 
rating action, a 100 percent rating based on individual 
unemployability was granted retroactive to February 12, 1990.  

In February 1998, a hearing was conducted in Washington, 
D.C., before the undersigned Board member.  At that time, the 
appellant testified that he had been in receipt of Social 
Security disability benefits because of his psychiatric 
impairment since 1986.  (T.3).  He stated that he had worked 
sporadically, on six months and off six months, between 1978 
or 1979 and 1983.  (T.6).  The appellant indicated that his 
social relationships deteriorated and his medication was very 
strong during that working period.  (Id.).  He considered 
himself totally disabled since 1983, and that his main 
problem was paranoia.  (T.6,7).  The appellant noted that his 
psychiatric impairment was worse before the 1990's.  (T.7).  
Since 1989, his employment as an insurance salesman was 
termed marginal, at best, with no profit over a year in 
excess of $500.  (T.8).  His most disabling symptoms prior to 
1990 were listed as fear, major distrust of medical doctors 
and administrative procedures, stress and depression.  
(T.10).  

In a March 1998 decision, the Board granted an earlier 
effective date of August 24, 1988, for a 100 percent 
disability rating for the appellant's service-connected 
delusional disorder, persecutory type (formerly diagnosed as 
schizophrenia).   


II.  Initial Matters

As set forth in the February 2001 Appellee's Motion for 
Remand, a remand was required in the instant case because of 
the recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
That statute substantially amended the provisions of chapter 
51 of title 38, United States Code, concerning the assistance 
to be afforded claimants of veterans benefits, and concerning 
decisions on their claims.  According to the Appellee's 
Motion for Remand, the Board's March 1998 decision was made 
on the basis of chapter 51's previous requirements.  The 
Board's decision granted an effective date of August 24, 
1988, for the assignment of an increased rating of 100 
percent for a service-connected delusional disorder.  As an 
effective date for a claim for increase could be based on the 
date the evidence established that an increase in disability 
occurred if a claim for increase was filed within one year 
(see 38 U.S.C. § 5110(b)(2)), the duty to assist and/or duty 
to notify could impact the outcome.  Therefore, the appellee 
concluded that a remand was required pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (holding that where 
the law or regulation changed after a claim had been filed or 
reopened but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant should apply).     

As stated above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this regard, in a 
correspondence from the Board to the appellant, dated in May 
2001, the Board notified the appellant that his appeal had 
been recently transferred to the Board and that as provided 
in the Court's order, he could submit additional argument and 
evidence in support of his appeal.  The Board further 
indicated that if he elected to submit additional evidence, 
it had to be forwarded to the Board within 90 days of the 
date of the letter.  In addition, the Board noted that if the 
appellant wished the Board to consider newly submitted 
evidence without first referring it to his local RO for 
initial review and preparation of a Supplemental Statement of 
the Case (SSOC), he had to include a waiver of the RO's 
consideration of such evidence pursuant to 38 C.F.R. 
§ 20.1304(c).

In July 2001, the appellant submitted directly to the Board 
outpatient treatment records from the VA Medical Center 
(VAMC) from Long Beach, California, from November 1988 to May 
2001, outpatient treatment records from the Loma Linda VAMC, 
from October 2000 to February 2001, and a lay statement from 
Mr. C.A.B., dated in December 2000.  The Board notes that 
there is no evidence of record showing that the appellant 
submitted a waiver of the RO's consideration of such evidence 
pursuant to 38 C.F.R. § 20.1304(c).  However, although the 
appellant has not waived his procedural rights in this 
regard, the Board has determined that a remand for 
consideration of the above evidence, and issuance of an SSOC, 
is not warranted.  Specifically, a review of this evidence 
shows that it relates either to unrelated disorders or is in 
support of separate claims not currently before the Board.  
Therefore, this evidence is not pertinent.  Accordingly, the 
Board finds that the evidence received by it in July 2001 is 
not pertinent evidence for which a remand is required under 
38 C.F.R. § 20.1304(c).  

In light of the above, it is the Board's determination that 
all relevant facts have been properly developed and that no 
further development is required to comply with the VCAA.  The 
appellant and his representative have been accorded ample 
opportunity to present argument in support of his claim of 
entitlement to an earlier effective date, and they have done 
so.  Moreover, there is no indication that there are 
additional documents that have not been obtained and would be 
pertinent to the present claim.  Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Thus, the Board finds that it may proceed with a 
decision on the merits of the appellant's claim without 
prejudice to the appellant.     


III.  Analysis

In the instant case, the appellant contends, in substance, 
that he was unable to pursue substantially gainful employment 
due to his service-connected delusional disorder, persecutory 
type (formerly diagnosed as schizophrenia), prior to August 
24, 1988.  

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2001).  The effective date of an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2001); See 
also VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. 

(c) When a claim has been filed which meets the requirements 
of 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155 
(2001).  

In the instant case, following the Board's favorable 
appellate decision, dated June 8, 1988, the appellant did not 
raise any question of error in that decision, nor did he 
request reconsideration thereof.  Thus, that decision 
assigning a 50 percent rating for the appellant's service-
connected psychiatric disorder is final.  In addition, no 
rating in excess of 50 percent is assignable prior to the 
date of that decision.  

In the March 1998 decision, the Board noted that on August 
24, 1988, the appellant filed another claim for an increase 
for his service-connected delusional disorder.  At that time, 
the Board also determined that the appellant was shown to 
have been no more than marginally employed as the result of 
his service-connected delusional disorder, persecutory type 
(formerly diagnosed as schizophrenia) at the time his claim 
for an increase was received on August 24, 1988.  Thus, the 
Board concluded that an earlier effective date of August 24, 
1988, for a 100 percent disability rating for service-
connected delusional disorder, persecutory type (formerly 
diagnosed as schizophrenia) was warranted.  

The Board notes that in the period of time following the 
Board's June 8, 1988 decision, until August 24, 1988, the 
effective date for a 100 percent disability rating for the 
appellant's service-connected delusional disorder, there is 
no evidence of record that the appellant filed an informal or 
formal claim for an increased rating for his service-
connected delusional disorder.  In addition, even if it was 
factually ascertainable to determine that the appellant met 
all the requirements for a 100 percent schedular rating 
during the period of time from June 9, 1988 to August 23, 
1988, there is no evidence of record showing that he filed a 
claim for an increase for his service-connected delusional 
disorder within one year from that period of time, other than 
his correspondence received by the RO on August 24, 1988.  
However, the Board notes that the date of August 24, 1988 has 
already been assigned, as per the Board's March 1998 
decision, as the effective date for a 100 percent disability 
rating for service-connected delusional disorder, persecutory 
type (formerly diagnosed as schizophrenia).  As previously 
stated, the effective date of an increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2001).  
Therefore, in light of the above, it is the Board's 
determination that an effective date earlier than August 24, 
1988, for a 100 percent disability rating for a delusional 
disorder, persecutory type (formerly diagnosed as 
schizophrenia) is not warranted.  


ORDER

Entitlement to an effective date earlier than August 24, 
1988, for a 100 percent disability rating for a delusional 
disorder, persecutory type (formerly diagnosed as 
schizophrenia) is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

